            Case 2:20-cv-01372-MAK Document 72 Filed 10/08/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WESTPORT INSURANCE                               CIVIL ACTION
CORPORATION

                      v.                        NO. 20-1372

FRANK M. MCCLELLAN, et al.


                                          ORDER
       AND NOW, this 8th day of October 2020, upon considering the parties' cross-Motions

for summary judgment (ECF Doc. Nos. 55, 58, 59), Responses (ECF Doc. Nos. 64, 65, 67, 69),

and for reasons in the accompanying Memorandum, it is ORDERED:

       1.       Plaintiffs Motion for summary judgment (ECF Doc. No. 59) is:

                a.     DENIED as to its obligations to defend and indemnify Defendant

McClellan in Johnson v. Ashley, No. ESX-L-71-17 (N.J. Super. Ct. Law Div. Esx. Cty.);

                b.     GRANTED as to its obligations to defend and indemnify Defendant

McClellan in Johnson v. McClellan, No. MID-L-2366-19 (N.J. Super. Ct. Law Div. Mid. Cty.);

       2.      Defendant McClellan's Motion for summary judgment (ECF Doc. No. 58) is:

               a.      GRANTED in his favor declaring Plaintiff must provide the defense and

indemnify him in Johnson v. Ashley, No. ESX-L-71-17 (N.J. Super. Ct. Law Div. Esx. Cty.);

               b.      DENIED as to the Plaintiffs obligations to defend or indemnify him in

Johnson v. McClellan, No. MID-L-2366-19 (N.J. Super. Ct. Law Div. Mid. Cty.);

       3.      Defendant Johnson's Motion for summary judgment (ECF Doc. No. 55) 1s

DENIED; and,

      4.       The Clerk of Court shall close this c ~



                                                  KEARNEYf
